797 F. Supp. 2d 187 (2011)
RFF FAMILY PARTNERSHIP, LP, Plaintiff,
v.
LINK DEVELOPMENT LLC, Jeffrey B. Karll, Robert V. Wallace, in his capacity as Trustee of BD Lending Trust, and Russell and Associates LLC, Defendants.
Civil Action No. 11-10968-NMG.
United States District Court, D. Massachusetts.
July 8, 2011.
Richard E. Briansky, Prince, Lobel, Glovsky & Tye LLP, Boston, MA, for Plaintiff.
Lawrence R. Kulig, Eckert, Seamans, Cherin & Mellott, LLC, Jeffrey B. Loeb, Rich May Professional Corporation, Boston, MA, for Defendants.

PRELIMINARY INJUNCTION
GORTON, District Judge.
Plaintiff RFF Family Partnership, LP ("RFF") moves for a preliminary injunction pursuant to Fed.R.Civ.P. 65. Defendants Link Development LLC ("Link"), Jeffrey B. Karll ("Karll"), Robert V. Wallace ("Wallace"), in his capacity as Trustee of BD Lending Trust ("BD Lending"), and Russell and Associates LLC ("Russell") have not opposed the motion.
Upon consideration of plaintiff's Application for Preliminary Injunction and because no opposition has been filed by any of the defendants, plaintiff's motion for a preliminary injunction (Docket No. 6) is ALLOWED and it is hereby ORDERED, ADJUDGED and DECREED as follows:
1) Link Development LLC, its principal Jeffrey Karll, and their officers, agents, servants or employees, including without limitation Russell & Associates LLC, are enjoined from directly or indirectly transferring, alienating, selling, conveying, encumbering, hypothecating, assigning, dissipating, pledging, distributing or destroying any interest in or proceeds derived from the action captioned Link Development LLC v. Stuart Sojcher et al., Civil Action No. SUCV2006-05242, currently pending in the Massachusetts Superior Court Department of Suffolk County, and a related consolidated action captioned Link Development LLC v. Stuart Sojcher et al., Land Court Department No. 336908;
2) No security is required pursuant to Fed.R.Civ.P. 65(c).
This preliminary injunction shall remain in full force and effect until the case is *188 decided on the merits or until modified by further order of this Court.
So ordered.